Citation Nr: 0315095	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-17 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left ear otitis media.

2.  Entitlement to a compensable rating for service-connected 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from May 1964 to May 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Waco Regional Office (RO).  

The Board notes that service connection for hearing loss and 
tinnitus was initially denied in a rating decision dated in 
December 1981.  In subsequent rating decisions, the RO 
continued to deny service connection for tinnitus.  In the 
veteran's March 1998 claim for an increased rating for left 
ear otitis media, he also complained of constant ringing in 
the ears, in addition to symptoms associated with hearing 
loss.  In May and December 1998 rating decisions, the RO 
denied that new and material evidence had been submitted to 
reopen the veteran's service connection claim for hearing 
loss and tinnitus.  Thereafter, the veteran submitted 
additional medical records related to his hearing loss, 
tinnitus, and otitis media disabilities.  In an October 2002 
rating decision, the RO continued the 10 percent evaluation 
for left ear otitis media and, based on the veteran's history 
of noise exposure in service, granted service connection for 
tinnitus, noncompensable.  The RO rephrased the issue on 
appeal as "Evaluation of left ear otitis media with 
tinnitus".  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's left ear otitis media is not productive of 
disease, mastoids, and no suppuration, effusion, or aural 
polyps.  

3.  The veteran's tinnitus is recurrent and symptomatic.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
10 percent for left ear otitis media have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. § 4.97, 
Diagnostic Code 6200 (2002).

2.  A separate 10 percent rating is warranted for tinnitus.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.87 Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals that the veteran has been 
provided with the prevailing law and regulations.  That is, 
rating decisions dated in April 1990; May 1998; February 
2000; and October 2002; the statement of the case (SOC) dated 
in July 2000; and the supplemental statement of the case 
(SSOC) dated in October 2002 provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claims.  Essentially, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  Thus, the Board is 
satisfied that the RO has provided the veteran with adequate 
notice and information.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, in view of the favorable outcome 
of one of the prevailing issues, no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time.

With respect to the duty to assist, the RO has secured VA 
medical examinations and VA outpatient records.  The veteran 
has not authorized VA to obtain any additional private 
evidence.  The Board finds that the duty to assist the 
veteran with the development of his claims is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's left ear otitis 
media and tinnitus.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

With respect to the veteran's claim for an increased rating 
for his left ear otitis media, the Board notes that the 
pertinent rating criteria provide for a maximum of a 
10 percent evaluation of either suppurative or nonsuppurative 
otitis media.  Chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination) is rated at 10 percent 
where there is suppuration, or with aural polyps.  38 C.F.R. 
§ 4.97, Diagnostic Code 6200.  A Note provides that hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull are 
evaluated separately.  38 C.F.R. § 4.87, Diagnostic Code 6201 
pertains to chronic nonsuppurative otitis media with effusion 
(serous otitis media) and provides that such is to be rated 
on the basis of hearing impairment.

In this case, the veteran is already rated at the maximum 
evaluation of 10 percent.  Furthermore, in view of the fact 
that the 10 percent rating for otitis media has been in 
effect for more than 20 years, the rating is protected under 
VA law and regulations.  Thus, the only inquiry available as 
to additional compensation for the veteran's service-
connected left ear otitis media is whether an extraschedular 
evaluation is applicable under the facts of this case.  The 
Board finds that it is not.  

Essentially, the evidence of record does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular scheduler 
standards.  38 C.F.R. § 3.321(b)(1).  

During VA examination conducted in August 2002, the examiner 
noted the veteran's history of left ear otitis media, but 
noted no active ear disease was present.  Further, there were 
no complications of ear disease, no mastoids, and no 
suppuration, effusion, or aural polyps.  Dr. P.'s statement 
dated in August 2002 recites the veteran's history of ear 
infections, but nothing currently was indicated.  No 
hospitalization periods are noted in the record.  Noted is 
some retraction of the veteran's left tympanic membrane up 
against the incostapedial joint, but no other pathology was 
noted in the left ear.  

In light of the above evidence, the Board notes that the 
veteran's disability manifested by left ear otitis media does 
not present such an exceptional or unusual disability picture 
with marked interference with employment or frequent periods 
of hospitalization so as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  Thus, application of an extraschedular 
evaluation under these factual circumstances is not 
warranted.  

Thus, the veteran's claim for an evaluation in excess of the 
current 10 percent for this left ear otitis media is denied.  
Moreover, application of an extraschedular evaluation for his 
service-connected left ear disability is not warranted.  The 
Board notes the veteran's statements that he is entitled to 
additional compensation for his left ear disease; however, 
there are no clinical data to substantiate his allegations.  

The Board notes that although the veteran may make lay 
observations as to symptoms associated with his service-
connected disability, he has not presented any evidence of 
the requisite training or qualifications so as to render his 
statements medically competent.  In this regard, the Board 
would point out that a lay person, untrained in the field of 
medical diagnostics, is incompetent to offer an opinion which 
requires specialized medical knowledge, such as in this case.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995).  Thus, in this respect as well, 
the veteran's claim is denied.  

Tinnitus

Under the criteria effective prior to June 10, 1999, 
persistent tinnitus as a result of head injury, concussion, 
or acoustic trauma warranted a 10 percent evaluation.  38 
C.F.R. § 4.87a, Diagnostic Code 6260 (effective prior to June 
10, 1999).  Note (1) thereafter reflects that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Code 6100, 6200 or 6204 or other diagnostic 
codes, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Under the criteria effective June 
10, 1999, a 10 percent evaluation may be assigned for 
recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(effective June 10, 1999).  

This appeal arises from a February 2000 rating decision which 
adjudicated a informal claim in the form of medical evidence 
received on June 15, 1999, for an increased rating in the 
service-connected ear condition.  Thus, the claim was 
received shortly after the change in the criteria for 
evaluating tinnitus became effective.

During the course of the appeal of the denial of an increase 
rating for otitis media, the veteran continued to complain of 
tinnitus, and the RO granted service connection for tinnitus 
and combined it with the already service-connected disability 
of otitis media without affording it a separate evaluation.  
The Board finds that, in light of the recent findings of 
recurrent bilateral tinnitus due to noise exposure in service 
as described during the VA examination conducted in August 
2002, as well as the veteran's consistent complaints over the 
years of perpetual ringing in the ears, a separate 10 percent 
rating is for application in this case pursuant to the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Thus, the 
veteran's appeal for a compensable rating for tinnitus is 
granted.  The Board notes that a 10 percent rating represents 
the maximum rating under the pertinent law and regulations.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  








	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for left 
ear otitis media is denied.

Entitlement to a separate 10 percent rating for tinnitus is 
granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

